446 F.2d 567
James Morris FLETCHER, State Correctional Institution, Pittsburgh, Pennsylvania, Appellant,v.Mark G. SHULTZ, Sheriff of Waynesburg, Pennsylvania, and Harold A. Russell, Ex-Chief Deputy Sheriff of Waynesburg, Pennsylvania.
No. 19419.
United States Court of Appeals, Third Circuit.
Submitted June 11, 1971.
Decided June 24, 1971.

James Morris Fletcher, pro se.
Floyd A. King, Sayers, King & Keener, Waynesburg, Pa., for appellees.
Before STALEY and ADAMS, Circuit Judges, and GARTH, District Judge.
Opinion of the Court
PER CURIAM:


1
This appeal from the dismissal of a civil rights complaint was untimely taken. It, therefore, will be dismissed.